                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Continental Resources, Inc.,        )
                                    )    ORDER FOR STATUS CONFERENCE
              Plaintiff,            )
                                    )
      vs.                           )
                                    )
Rink Construction, Inc.,            )
                                    )    Case No. 1:16-cv-091
              Defendant.            )
______________________________________________________________________________

       A status conference will be held before the magistrate judge by telephone on July 15, at

9:00 a.m. CDT to discuss the posture of this case along with potential trial dates. To participate in

the conference, counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 27th day of June, 2019.


                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 1
